                  Case 2:20-cv-01362-MJP Document 9 Filed 11/02/20 Page 1 of 2




 1                                                               The Honorable Marsha J Pechman
 2

 3

 4

 5

 6

 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11
   NORTHWEST ENVIRONMENTAL
12 ADVOCATES,                                           Case No. 2:20-cv-01362-MJP
13         Plaintiff,
14                                                      ORDER GRANTING UNOPPOSED
             v.                                         MOTION TO EXTEND DATE TO
15                                                      RESPOND TO COMPLAINT AND FILE
   THE U.S. ENVIRONMENTAL PROTECTION                    THE ADMINISTRATIVE RECORD
16 AGENCY,

17         Defendant.
18

19        The Court hereby GRANTS the Moving Party’s Unopposed Motion to Extend the Date to

20   Respond to the Complaint and File the Administrative Record.
21        1) The deadline by which Defendant must file its response to the Complaint and the
22
             administrative record is extended by twenty-one days—from November 25, 2020, to and
23
             including December 16, 2020.
24
     \\
25

26   \\

27   \\

28   ORDER EXTENDING DEADLINE TO RESPOND TO
     COMPLAINT AND FILE THE ADMINISTRATIVE RECORD
     -1
     Case No. 2:20-cv-01362-MJP
              Case 2:20-cv-01362-MJP Document 9 Filed 11/02/20 Page 2 of 2




 1

 2      IT IS SO ORDERED.
 3
        DATED this 2nd day of November, 2020.
 4

 5

 6
                                             A
                                             The Honorable Marsha J. Pechman
 7                                           United States District Judge
 8

 9
        Presented by:
10      Elisabeth H. Carter
        U.S. Department of Justice
11      Environment & Natural Resources Division
        Environmental Defense Section
12      P.O. Box 7611
13      Washington, D.C. 20044
        (202) 598-3141
14      Elisabeth.carter@usdoj.gov

15

16

17

18

19
20

21

22

23

24

25

26
27

28   ORDER EXTENDING DEADLINE TO RESPOND TO
     COMPLAINT AND FILE THE ADMINISTRATIVE RECORD
     -2
     Case No. 2:20-cv-01362-MJP
